Citation Nr: 0708766	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for entitlement to an 
initial rating higher than 50 percent for post-traumatic 
stress disorder (PTSD) and for a total disability rating on 
the basis of individual unemployability (TDIU).

3.  Entitlement to dependents' educational assistance (DEA) 
under Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant her daughter


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from April 1944 to April 1946.  
The veteran died in November 2001, and the appellant is his 
surviving wife.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the claim.

In September 2002, the AOJ authorized payment of nonservice-
connected burial 
benefits, and the appellant submitted a notice of 
disagreement (NOD) in October 2002.  She has not been 
furnished a statement of the case (SOC) with regard to this 
issue.  This issue will be remanded to the RO via the Appeals 
Management Center in Washington, DC.  Manlincon v. West, 12 
Vet. App. 238 (1999). 

The appellant, her daughter, and her son-in-law appeared at a 
formal hearing before a RO Decision Review Officer in 
September 2003, and she and her daughter testified at a Video 
Teleconference (VTC) Hearing in August 2005 before the 
undersigned Veterans Law Judge.  Transcripts of the testimony 
at both hearings are associated with the claims file.

After the appellant's VTC in August 2005, the undersigned 
Veterans Law Judge determined the need for an independent 
medical opinion to address the appellant's contentions that 
the veteran's service-connected PTSD caused or contributed 
materially to the veteran's death from cardiac arrest due to 
coronary artery disease.  See 38 C.F.R. § 3.328 (2006).

In April 2006, the appellant was notified that an independent 
medical opinion had been obtained and she was afforded an 
opportunity to submit additional medical evidence to support 
her appeal.  In addition, she was notified of her right to 
have all the newly obtained evidence reviewed by the agency 
of original jurisdiction (AOJ), if she so chose.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).

In response to the April 2006 letter, the appellant submitted 
additional evidence in support of her claim, and specifically 
requested that the independent medical opinion, along with 
the additional medical evidence be reviewed by the AOJ.  Id.

In July 2006, the Board remanded the case to the AOJ for 
consideration of the evidence associated with the claims file 
after certification to the Board for review, including the 
independent medical opinion.  The AOJ reviewed the evidence, 
continued its denial of the claims, and returned the case to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims and fulfilled the duty to assist 
her in developing that evidence.

2.  The veteran died in November 2001 and the Certificate of 
Death submitted with the appellant's initial claim for 
Dependency and Indemnity Compensation (DIC) lists the 
immediate cause of death as cardiac arrest due to coronary 
artery disease (CAD); other significant conditions listed 
were metastatic hepatoma and congestive heart failure.

3.  At the time of the veteran's death, service connection 
was in effect for PTSD, rated as 50 percent disabling.

4.  The evidence of record does not show a service-connected 
disability materially or substantially contributed to the 
cause of death.

5.  The veteran's PTSD manifested with mood disturbance in 
the form of depression, anxiety, sleep disturbance, and 
nightmares.  There was no evidence of psychotic symptoms or 
inability to form and maintain effective social and work 
relationships.  Global Assessment of Functioning (GAF) was 
60.

6.  The evidence of record reflects that the veteran was not 
unable to maintain gainful employment due to his PTSD.


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.312 (2006).

2.  The requirements for an initial rating in excess of 50 
percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

3.  The requirements for TDIU were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.16 
(2006).
4.  The statutory requirements for eligibility for Survivors' 
and DEA benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection for cause of death claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, a connection between a service-
connected disability and the veteran's death, and effective 
date any death benefit.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Id.

In this case, in a May 2002 letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection for 
cause of the veteran's death, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or to submit any further evidence 
that was relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran and 
appellant, reports provided by the private physician who 
treated him, transcripts of the hearings, and the independent 
medical opinion obtained by the Board.

In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, any question related to an 
effective date to be assigned is rendered moot.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Cause of Death

As noted above, the certificate of death reflects that the 
veteran died in November 2001, and reflects that the 
immediate cause of death was cardiac arrest due to coronary 
artery disease.  Other significant conditions listed as 
contributing to the cause of death was metastatic hepatoma 
and congestive heart failure.
Prior to his death, the veteran sought, and was denied, 
entitlement to service connection for hypertension, which he 
asserted was the underlying cause of his heart disease.  He 
asserted that he had high blood pressure while in active 
service, and that he required treatment for hypertension 
shortly after his discharge from active service.  He also 
related a personal history of having sustained a heart attack 
in 1969.

The veteran's service medical records are not associated with 
the claims file.  The claims file reflects documentation of 
numerous efforts by the RO to obtain the service medical 
records or any existing alternative records of treatment in 
active service but to no avail.  The National Personnel 
Records Center advised that the veteran's records were fire 
related, meaning that they may have been destroyed in the 
fire that occurred there in the 1970s.

A May 1997 rating decision denied service connection for 
hypertension, a heart disorder, and frozen feet residuals.  A 
May 2000 Board decision denied the veteran's appeal and, in 
the absence of an appeal, that Board decision became final.  
See 38 C.F.R. § 20.1100.

During his active World War II service, the veteran served in 
the European Theater of Operations, to include in the Italy 
Campaign at Anzio.  His decorations and awards included the 
Combat Infantry Badge.  Pursuant to the veteran's claim 
received by the RO in February 2000, a March 2001 rating 
decision allowed service connection for PTSD as secondary to 
that service, effective the date his claim was received by 
the RO.

The appellant asserts that the veteran's PTSD was in fact the 
underlying cause of his death, in that it contributed to or 
aggravated his hypertension and heart disease.

Applicable law and regulation

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including hypertension and heart disease, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

As noted above, there are no service medical records 
associated with the claims file.  The claims file reflects an 
undated letter from the veteran to the effect that he had 
high blood pressure and a family history of high blood 
pressure when he presented for his induction physical 
examination, and he reported that to the examiners.  The 
Board notes that the report of the veteran's physical 
examination at induction is in the claims file, and it 
reflects that his blood pressure reading was 138/78.  The 
examination report reflects that his cardiovascular system 
was assessed as normal.

The veteran related in his written submissions and at a 1968 
RO hearing that, in the stress of combat, he manifested high 
blood pressure and other symptoms but-being heavily engaged 
on the front lines, he was unable to obtain medical attention 
in service.  He related further that he received treatment 
for hypertension shortly after service, but that the records 
of that treatment were no longer available.  He explained 
that he also was unable to obtain the records related to the 
treatment of his heart attack, as the hospital in Encino, CA, 
informed him that they destroyed records after a 15-year 
period.

The veteran did not seek health care from VA until the 1990s, 
when the cost of his prescribed medications started to strain 
his limited resources, but he continued treatment by his 
private physicians.  Richard W. Kalmansohn, M.D., treated him 
from the 1970s until the late 1990s.  In 1968, the RO asked 
Dr. Kalmansohn to provide his records related to the veteran.

In a July 1996 letter, Dr. Kalmansohn related that he had 
treated the veteran since approximately 1979, at which time 
his blood pressure was 170/110.  He further related that the 
veteran had indicated to him that he had experienced elevated 
blood pressure since he was in active service.  At the 
veteran's last visit to his office in 1996, his blood 
pressure was 160/90, which was deemed moderately elevated.  
Dr. Kalmansohn provided none of his treatment records related 
to the veteran, nor did he comment on the veteran's heart-
related health.

VA dental records of 1992 associated with the claims file 
reflects that the veteran related a history of a heart attack 
16 years earlier, and that he had quit smoking in 1972.  A 
March 1994 VA cardiology note reflects that diagnostic tests 
showed the veteran to have asymptomatic premature ventricular 
contractions, and the examiner noted that he was at high risk 
for sudden death.  The VA records reflect no comment or 
opinion to the effect that either the veteran's hypertension 
or his heart disease was causally related to his active 
service.

The claims file also contains lay statements of the veteran's 
family members.  His brother related that the veteran had 
high blood pressure when he returned from his active service, 
and that he transported him for medical treatment for the 
condition.  He asserted that he knew that the veteran was 
taking medicine for high blood pressure.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The so called combat exception, however, does 
not obviate the need for evidence of a medical nexus between 
a current disability and military service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

Given the state of the evidence, the combat exception is of 
no benefit to the appellant, either to show the veteran 
manifested hypertension or heart symptoms or to place the 
evidence in equipoise.  While it is certainly well within 
reason to infer that the veteran experienced considerable 
stress and fear during his fighting at Anzio, the combat 
exception does not convert his lay assessment or opinion into 
competent evidence of any medical condition he may have 
developed or manifested at the time.

Lay persons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet .App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Other than the veteran's statements and the lay statements of 
others of record, there is no competent evidence that he 
manifested hypertension or heart disease during his active 
service or within one year of his discharge.  The laypersons' 
statements do not inform the basis for their putative 
knowledge of the veteran's medical condition.  The veteran's 
brother, of course, is competent to report that he 
transported the veteran to a doctor's office.  But as to 
competency to relate or opine the medical condition for which 
the veteran was treated or what he may have been diagnosed 
with, that would be akin to accepting a veteran's statement 
as to what a physician may have told him/her.  A veteran's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  This caution must also be applied to the brother's 
statement.

Thus, the Board is constrained to find that there is no 
factual basis for finding that the veteran manifested 
hypertension or heart disease during his active service or 
within one year of his discharge.  Therefore, there is an 
insufficient factual basis for service connection.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Thus, the main issue of this appeal 
is the state of the medical evidence and the facts on which 
the competing medical opinions are based that determines the 
Board's decision.

Lay statements.  In a December 2003 statement, the 
appellant's son-in-law, TP, related that he knew the veteran 
for about eight years, and that the veteran often spoke of 
his World War II service.  TP related further that it was 
apparent to him that many of the veteran's experiences were 
very troubling to him.  He related no details on what led him 
to form that opinion or conclusion.  In light of the fact 
that there is no evidence that TP has any medical training or 
special expertise, the remainder of his statement is not 
competent evidence, as he opines that the veteran's PTSD 
contributed to his hypertension.

Another of the appellant's son-in-laws (and the veteran's 
stepson-in-law), MG, in a unsigned December 2003 statement, 
related that, when the veteran shared his war experiences, he 
always became very agitated and very emotional, and that the 
appellant would have to come and calm him down.  The veteran 
would often tell MG about his nightmares.  He opined that 
that he was certain "the veteran's nightmares, elevated 
blood pressure, and other signs of distress associated with 
his prior service were there."

The Board notes that MG preceded his signature block with the 
abbreviation, "Dr," but there is no evidence or claim that 
it represents the abbreviation for a M.D.  His position was 
listed as, "DMA."  The Board finds that MG has no medical 
training or connection to the medical field.  Placement of 
his address into an Internet search resulted in information 
related to a concert piano competition, and that he is 
connected with the California Association of Professional 
Music Teachers.  Thus, the Board deems MG's statement as a 
lay statement and limits its competency to objective symptoms 
that MG may have observed.  Thus, MG's statement means no 
more than the veteran outwardly exhibited PTSD symptoms of 
anxiety and anger.  Unless MG took, or observed someone take, 
the veteran's blood pressure reading during his contacts with 
him, there is no factual basis for his opinion that the 
veteran's blood pressure was elevated or that it contributed 
to his heart disease.

At the VTC hearing, the veteran's stepdaughter related that 
the veteran always had insomnia, and that she often drove him 
to his medical appointments with his cardiologist and at VA.  
She also related that when the veteran appeared to recall his 
active service, he did not talk much.  The appellant 
testified that she married the veteran in 1987.  During the 
marriage, the veteran was on medication for his blood 
pressure and that the frequency and severity of his 
nightmares increased, and that h also hallucinated.  And, of 
course, she opined that the medical material she submitted 
showed the veteran's PTSD was the main contributor to his 
death.

The medical evidence of record

Evidence for the claim.  In a June 2002 letter, Dr. 
Kalmansohn related that, in his experience, in cases such as 
the veteran's, PTSD is most likely a contributor to not only 
coronary heart problems, but also heart failure.  Thus, he 
opined that the PTSD diagnosis ultimately resulted in the 
heart failure which led to his death.  His 1998 letter was 
noted above.  He submitted another report in March 2003.

In that report, Dr. Kalmansohn related that the veteran had 
been treated at his office since December 1998, and that he 
had diagnoses of hypertensive cardiovascular disease, 
abnormal EKG, cancer of the liver and pancreas, and a history 
of PTSD.  He was informed by the veteran's family that he 
died of apparent cardiac arrest.  Dr. Kalmansohn then opined 
that the PTSD probably contributed to the veteran's 
hypertension and abnormal EKG and therefore, his demise by 
cardiac arrest.

In December 2002, a representative of Los Angeles County 
Military and Veteran Affairs submitted a 1995 case study by 
Lawrence R. Moss, M.D., American Board of Psychiatry and 
Neurology.  Dr. Moss' study is titled, Hypertension In The 
War Veteran, and it essentially reviewed the literature 
related to that area.  One of the areas he focused on was 
PTSD.  He prepared the article at the request of the 
veteran's current representative.

After setting forth the various literature, Dr. Moss drew two 
conclusions related to PTSD cases: 1) As wartime experience 
proved to be the greatest source of ongoing psychological 
stress throughout veterans' lifetimes, it was reasonable to 
conclude that wartime experience often played a causative 
role in the development of hypertension; and, 2) Veterans 
diagnosed with PTSD were at increased risk for developing 
hypertension.

Dr. Moss then observed that it was arguable that since such 
veterans' hypertension was not diagnosed until years-or even 
decades, after their service, it was highly unlikely that 
their hypertension was causally related to their wartime 
service.  But, he asserted, such was not the case because: 
blood pressure rises with age in Western civilizations, so a 
veteran would not have needed to be fully hypertense at the 
time of discharge from active service, but only have 
experienced a modest (sub-clinical) increase in blood 
pressure which, when added to the normal increment associated 
with aging, would ultimately develop into hypertension.  And, 
since a veteran's body had been responding to psychological 
stress in the ensuing years due to PTSD symptoms, later 
manifestations may indeed represent the body's response to 
the cumulative effect of years of stress.

As noted, Dr. Moss' study was a general one and was not 
specifically geared to the veteran's, or any other specific 
veteran's, medical situation.

In June 2006, the appellant submitted an unsigned letter 
which does not reflect any identifying data, and it reflects 
an anonymous opinion that the veteran's PTSD significantly 
contributed to his hypertension and heart condition.

Evidence against the claim.  During the adjudication of the 
appellant's claim, the RO obtained a medical review of the 
claims file and a nexus opinion.  The VA examiner first 
observed that Dr. Kalmansohn offered nothing but anecdotal 
evidence linking PTSD with heart failure.  The examiner then 
observed that a thorough search of the literature on the 
subject revealed no more than similar anecdotal references to 
a nexus between PTSD, or any other stress disorder, and 
subsequent physical health problems of any type.  The VA 
examiner opined that there simply was no evidence to document 
that stress of any nature caused hypertension, heart failure, 
or especially cardiac arrest.

The VA examiner then observed that, even though the veteran 
had PTSD, and a clear cut diagnosis of the cause of death was 
provided, there was no nexus between the two diagnoses.  He 
deemed Dr. Kalmansohn's views as an anecdotal and totally 
unsupported theory of causation.  Thus, he opined that there 
was no causal nexus between the PTSD diagnosis and the 
diagnoses conditions that caused his death.

In view of the conflicting medical opinions then of record, 
the Board requested an independent medical opinion in 
November 2005.  The Veterans Health Administration referred 
the request to Udho Thadani, M.D., Professor Emeritus 
(Active) of Medicine and Consultant Cardiologist, Oklahoma 
University Medical Center and VAMC, Oklahoma City, OK.  Dr. 
Thadani reviewed the claims file.

After noting the cause of death and other conditions listed 
on the death certificate, he noted the veteran's diagnosis of 
PTSD and hypertension, both of which were diagnosed after his 
active service, and that he received treatment for the 
hypertension at VA and non-VA facilities.  Dr. Thadani noted 
that the medical records reflected several blood pressure 
recordings, and that the majority showed that the veteran's 
blood pressure was under reasonable control, though 
occasional readings were indeed high.  He also observed that 
the medical records mentioned the veteran had a heart attack 
many years prior to his death, but that surrounding details 
of that event were not available.  But subsequent entries in 
the medical records reflected that the veteran did not have 
any evidence of heart failure, and he did not complain of 
chest pain.  The records also reflected that the veteran 
underwent a successful left cartoid endarterectomy in the 
1990s but no specific details were provided.  He also 
observed that the veteran developed liver cancer and was 
treated with chemotherapy.

Dr. Thadani then observed that, although the medical records 
reflect that the veteran suffered from PTSD, he was employed 
until age 65.  He then opined that there was not enough 
medical evidence to show that PTSD was responsible for either 
the veteran's hypertension or underlying CAD.  Dr. Thadani 
observed that the veteran had elevated cholesterol values and 
cartoid artery disease, for which he received therapy, and 
that his high blood pressure was reasonably well treated.  He 
observed that, while there is no doubt that PTSD can 
aggravate hypertension in the form of an increase in blood 
pressure readings, one cannot say that PTSD caused the 
veteran's hypertension, CAD, or cartoid cardiac arrest due to 
CAD.

Dr. Thadani also observed that, though the death certificate 
reflected the veteran had congestive heart failure as a 
secondary contributing factor to his death, his review of the 
medical records on file did not show that he in fact suffered 
from congestive heart failure while he was being treated at 
the VA facility.  Further, he observed, heart failure is not 
an uncommon diagnosis in the elderly, and it is often due to 
high blood pressure, CAD, and advancing age, despite 
preserved systolic function of the left ventricle.  Thus, he 
opined, the veteran's PTSD was not responsible for his death 
from cardiac arrest due to CAD or heart failure.

In response to the Board's notification of the opinion and 
her review of it, see 38 C.F.R. § 20. 903, the appellant 
submitted the unidentified and unsigned letter referenced 
above, and a copy of her son-in-law's, TP's, letter to Dr. 
Thadani that asserted that he did not answer the Board's 
questions.  The appellant also added her opinion that the 
veteran's PTSD was the underlying cause of his death, and 
also implemented her right to have the medical opinion 
referred to the RO for consideration.  See 38 C.F.R. 
§§ 19.37(b), 20.1304(c); DAV, supra.  The October 2006 SSOC 
reflects that the RO continued the denial of the claims.
Prevailing medical opinion

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  The Board may reject a medical opinion that 
is based on facts provided by the veteran that have 
previously been found to be inaccurate or because other facts 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion; however, the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The evidence of record convinces the Board that it must 
accord little, if any, weight to Dr. Kalmansohn's reports.  
First, as observed by the VA examiner in the 2002 report, Dr. 
Kalmansohn offered no factual basis for his conclusory 
opinions.  Indeed, other than an initial and last blood 
pressure reading, he did not even refer to any of the 
veteran's treatment records he compiled in the approximately 
20 years he treated the veteran.  And as noted above, the RO 
requested his records but none were provided.  Neither did 
Dr. Kalmansohn refer to any of the veteran's VA medical 
records.  This factor in and of itself diminishes the 
probative value of his medical opinion.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997 (citing Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992) ("Board's task includes 
determining the credibility of evidence)).  Thus, the Board 
accords Dr. Kalmansohn's opinions no substantive weight.

And as noted, Dr. Moss' paper was a general review of 
literature.  Treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).  There is nothing in 
the claims file to causally connect the veteran's 
symptomatology with the general conclusions in Dr. Moss' 
paper.  Further, the August 2002 VA report in fact refutes 
it, as the VA reviewer flatly disputed and disagreed with the 
literature and Dr. Moss' hypotheses.

As already set forth above, neither the appellant nor her 
son-in-law have any medical training; so, there opinions as 
to the cause of the veteran's death is not competent 
evidence.

In any event, the Board accords greater weight to Dr. 
Thadani's review and opinion.  He reviewed the claims file 
and based his opinions on that review.  While he candidly 
noted the scarcity or absence of medical records related to 
the veteran's hypertension and heart disease, he analyzed the 
medical evidence of record.  The Board finds no competent 
evidence in the claims file that contradicts his opinion.  As 
discussed above, the appellant was afforded every opportunity 
to submit or request the RO to obtain any records that might 
support her claim, including the records of the veteran's 
treating physician.  Thus, the Board is constrained to find 
that the preponderance of the evidence is against the claim.  
38 C.F.R. §§  3.303, 3.312.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In light of the finding that the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve.

Accrued benefits

VA law provides that, upon the death of an individual 
receiving, or entitled to receive, benefit payments, certain 
persons shall be paid periodic monetary benefits to which 
that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement. 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  At the 
time of the veteran's death, he had claims for an initial 
rating higher than 50 percent for his PTSD and TDIU pending.
PTSD rating

In a July 2000 statement submitted in support of his claims 
for service connection for his hypertension and heart disease 
based on his active service, the veteran related that hardly 
a night went by that he did not have a nightmare about his 
wartime experience.  The RO treated the letter as an informal 
claim for PTSD.  See 38 C.F.R. § 3.155.

The veteran presented at VA for his initial screening in May 
2000.  He related that he woke up screaming due to his combat 
experiences.  The screener, a nurse practitioner, noted that 
there was no prior record of treatment or evaluation or any 
history of psychiatric or psychological symptoms.  His 
physical medical problems of record were noted.  The veteran 
related that, on a scale of 1 to 10, he place his mood at 3-
4.  He denied suicide or violent ideation but complained of 
memory problems, intrusive thoughts, nightmares, insomnia, 
and that he slept three to four hours a night.  He also 
denied auditory or visual hallucinations, or delusions.

The screener noted that the veteran's thought pattern was 
linear and goal directed, and his speech was normal and of 
regular rate and rhythm.  Insight and judgment were fair.  
His mood was depressed and his affect anxious.  The veteran 
related that his family was dependent on his Social Security 
income.  The screener assessed PTSD on Axis I, and assessed 
the veteran's GAF as 50.  The immediate treatment plan was to 
reduce his depression and improve his sleep by reducing his 
intrusive thoughts.

An August 2000 follow-up note with the same nurse reflects 
that the veteran related that he had problems with nightmares 
and sleep.  He was accompanied by his wife and granddaughter.  
He also complained of nausea from his chemotherapy.  The 
appellant related that they were experiencing financial 
difficulty because their daughter and granddaughter lived 
with them, and that she had to discontinue her child care 
business to care for the veteran.

The August 2000 note reflects that the veteran scored 101 on 
the Mississippi Combat Scale, and that a 107 was needed for a 
full diagnosis of PTSD.  His score on the Beck Inventory was 
21, indicative of moderate depression, and 24 on the Combat 
Exposure Scale.  The assessment was partial PTSD.  Also noted 
were problems with relationships, avoidance of things 
pertaining to war or the military, guilt related to his 
wartime service, intrusive thoughts, problems concentrating, 
exaggerated startle response, and difficulty expressing 
feelings, as well as depression.  A late August 2000 
treatment note reflects that the staff noted that the veteran 
was focused on his financial difficulties.  He related that, 
during his 25-year employment at Hughes, he used a lot of 
sick leave because of nightmares, but he could not obtain any 
medical records due to the passage of time.  The note 
indicates that the veteran was not interested in additional 
medication for depression, as he was already taking many 
medications, including his chemotherapy.  The assessment was 
depression related to financial problems and illness.

A September 2000 VA individual psychotherapy note reflects 
that starting medication to help his sleep was discussed, as 
well as his liver cancer and chemotherapy.  But the veteran 
was focused only on the VA claims process, stating that he 
would not give up and he deserved to be taken care of because 
he was on the front lines.  He assessed his mood as 5/10 and 
related that he slept on and off.  The assessment was anger 
related to the claims process and problems with sleep.

The September 2000 PTSD examination report reflects that the 
veteran related that he had nightmares, could not sleep, and 
he felt nervous.  He was taking Xanax for his PTSD symptoms.  
He related his extensive combat experience to the examiner, 
and the fact that many of his fellow soldiers, and a cousin, 
were killed during the course of an intense German attack on 
his unit.  Upon discharge from service, he returned to his 
pre-war job as a drafter with the Milwaukee Beer Company.  
After one year, he relocated to CA and started work for 
Hughes Aircraft Company as a precision grinder in a research 
and development section.  He worked there for 25 years until 
his retirement in 1985.  He stated that he retired because of 
his poor health, especially his left leg and circulation 
problems in both legs.  He reported one living brother.  He 
stated that his other siblings were dead.

The veteran related that he married in 1948, and he and his 
former wife had four children.  The marriage ended because 
they could not get along.  He married the appellant in 1987, 
and she had three children from her prior marriage.  The 
veteran related that his recurrent intrusive thoughts of the 
war made him very anxious, and they interfered with his 
sleep, which made him uptight, mad, and angry during the day.  
The appellant informed the examiner that, since marrying the 
veteran, she noticed that he screamed in his sleep and he had 
problems sleeping.

The veteran explained that, in the initial years after his 
service, he was able to deal with his painful memories by 
working, being busy, and dealing with his family.  In recent 
years, however, he had thought more about the war and his 
nightmares, and he was depressed.  The examiner noted that 
the veteran's memory appeared poor at remembering the details 
and dates.

The mental status examination revealed the veteran to look 
frail, but he was cooperative, talkative, and manifested no 
speech impediment.  His mood was depressed and his affect 
related.  There were no suicidal or homicidal ideas, and he 
related that he avoided watching movies or dealing with 
anything that reminded him of the war, as it upset him.  He 
was fully alert and oriented to time, place, and person, and 
his memory was grossly intact.  But he did have difficulty 
remembering the dates and some of the details of his past.  
His insight and judgment were good.

The examiner rendered a multiaxial diagnosis.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), p. 37.   The Axis I diagnosis was PTSD.  Axis IV, 
psychosocial and environmental problems, was assessed as 
moderate to severe, and Axis V was a GAF of 60.  The examiner 
noted the veteran's other medical problems in Axis III and 
recommended that he continue treatment at VA.
Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of DSM-IV, 38 C.F.R. § 4.130, 
but the VA rating criteria govern the overall evaluation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  
An evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the appellant's 
occupational and social impairment.  Further, social 
impairment is not the sole criterion on which an evaluation 
is based.  38 C.F.R. § 4.126(a), (b).  Not every criterion of 
a higher rating criteria must be met in order for an 
appellant to receive the higher evaluation, 38 C.F.R. § 4.21.  
Applicable rating criteria are applied via an overall 
assessment of one's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where an appellant expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as was the case with 
the veteran's PTSD.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. At 126.

A March 2001 rating decision granted service connection with 
an initial rating of 50 percent, effective May 2000, the date 
of his diagnosis.  In his April 2001 NOD, the veteran 
asserted that he still felt strange, his symptoms were 
getting worse, and that he believed he was entitled to at 
least 50 percent.  A July 2001 rating decision by a RO 
Decision Review Officer (DRO) increased the rating from 30 
percent to 50 percent, also effective May 2000.  The DRO 
emphasized the fact that the increase was based on a 
difference of opinion of the medical evidence related to his 
PTSD and not due to any clear and unmistakable error in the 
March 2001 rating decision.  See 38 C.F.R. § 3.105.

Upon receipt of notice of the decision and increase, the 
veteran continued his disagreement and asserted that 70 
percent for his PTSD would be fair.

The applicable rating criteria provide that, PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The medical evidence of record shows the veteran's PTSD to 
more nearly approximate his assigned 50 percent rating than a 
higher rating.  38 C.F.R. § 4.7.  The Board must recognized 
the fact that the reality of the state of the evidence is 
that the veteran's PTSD only manifested two of the criteria 
for the 50 percent rating, which were disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  While 
the examiner noted difficulty with long-term memory at the 
2000 examination, there was no finding of short-term memory 
impairment.  Further, the Board is constrained to find that 
the veteran's PTSD did not manifest any of the criteria for a 
70 percent or higher rating.  38 C.F.R. § 4.7.  Although he 
had continuous depression, there is no evidence that it 
precluded his ability to function independently, 
appropriately, and effectively.  And there just is no 
evidence of any of the psychiatric symptoms related to a 70 
percent rating, such as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, or spatial 
orientation.

And most important, the veteran was able to maintain his 
second marriage and had relationships with his stepchildren 
and step grandchildren.  Part of the criteria for a 70 
percent rating is the inability to establish and maintain 
effective relationships.   This is reflected in the GAF 
assessed by the examiner.  The GAF considers psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  DSM-IV, p. 46.  A GAF of 
60 is at the high end of the 51 to 60 range, which is 
indicative of moderate symptoms or moderate difficulty in 
social or occupational functioning.  Id., at p. 47.

Thus, the Board finds that the veteran's PTSD more nearly 
approximated a 50 percent rating, and that it manifested at 
that level for the entire appeal period until his death.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  For the 
reasons discussed above, a higher rating was not met or 
approximated.  38 C.F.R. § 4.7.

TDIU

The veteran's formal claim for TDIU, VA Form 21-8940, 
reflects that he last worked in 1985 for Hughes Aircraft, and 
that he left that employment because of his disability.

Applicable law and regulation

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any non-service connected 
condition and advancing age, which would justify a TDIU 
rating due solely to the service connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

In light of the fact that the veteran's only service-
connected disability, PTSD, was rated at less than 60 
percent, his pending claim for TDIU must be assessed for 
eligibility for extra-schedular consideration.  The authority 
to do extra-schedular consideration is vested solely in the 
Director, Compensation and Service.  38 C.F.R. § 4.16(b).

The Board is precluded from granting a benefit on an extra-
schedular basis in the first instance.  See, e.g., 38 C.F.R. 
§ 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 4.16(b) for 
an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. at 
339.

The Board finds no basis on which to disagree with the RO's 
determination that the veteran's PTSD did not preclude him 
from obtaining and maintaining gainful employment.  Accrued 
benefit claims are determined on the basis of the evidence on 
file at the time of the veteran's death.  38 C.F.R. 
§ 3.1000(a).  There simply is no evidence that the veteran's 
PTSD precluded him from working.  As Dr. Thadani observed in 
his report, the veteran was able to work for 25-plus years 
despite his PTSD symptoms.  Further, the veteran's asserted 
history is that he had a heart attack in the 1960s and 
circulatory problems in his legs, all nonservice-connected 
disabilities.  So, there is no evidence to support the 
assertion on his claim that he left his employment at Hughes 
in 1985 because of his disability.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the claim for TDIU.  38 C.F.R. 
§ 4.7, 4.16.  In light of the findings that the preponderance 
of the evidence is against the claim for an initial rating 
higher than 50 percent for PTSD and for TDIU, there is no 
reasonable doubt to resolve.

DEA under 38 U.S.C., Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. § § 3.807, 21.3020, 
21.3021.
In this case, the Board determined that the veteran did not 
die of a service-connected disability.  And, as the Board 
finds above, he did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  Accordingly, the 
appellant cannot be considered an "eligible person" entitled 
to receive educational benefits.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021(a).

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits based on a claim pending at 
the time of the veteran's death for entitlement to an initial 
rating higher than 50 percent for PTSD and TDIU is denied.

Entitlement to Survivors' and DEA under 38 U.S.C.A, Chapter 
35 is denied.


REMAND

As noted above, in September 2002, the AOJ authorized payment 
of nonservice-connected burial Benefits, and the appellant 
submitted a NOD in October 2002.  She has not been furnished 
a SOC.  Under these circumstances, the Board must remand this 
issue to the AOJ for the issuance of a SOC.  See Manlincon, 
12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the appellant an SOC 
with respect to the claim for burial 
benefits. Notification should also be 
given of the need, and the appropriate 
time period, in which to file a 
substantive appeal to perfect her appeal 
on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


